 


110 HR 51 IH: To amend titles XI and XIX of the Social Security Act to remove the cap on Medicaid payments for Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa and to adjust the Medicaid statutory matching rate for those territories.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 51 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Christensen introduced the following bill; which was referred to the  Committee on Energy and Commerce 
 
A BILL 
To amend titles XI and XIX of the Social Security Act to remove the cap on Medicaid payments for Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa and to adjust the Medicaid statutory matching rate for those territories. 
 
 
1.Removal of the cap on Medicaid payments for Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa and adjustment of the Medicaid statutory matching rate for those territories 
(a)Removal of cap 
(1)In generalSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended by striking subsections (f) and (g). 
(2)Conforming amendments 
(A)Section 1902(j) of such Act (42 U.S.C. 1396a(j)) is amended by striking the limitation in section 1108(f),. 
(B)Section 1905(u) of such Act (42 U.S.C. 1396d(u)) is amended by striking paragraph (4). 
(b)Adjustment of Federal medical assistance percentage (FMAP)Section 1905(b)(2) of such Act (42 U.S.C. 1396d(b)(2)) is amended by striking 50 per centum and inserting for purposes of this title only 77 percent. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply to expenditures made on or after such date. 
 
